Citation Nr: 1307084	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  08-09 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia.

2.   Entitlement to service connection for a psychiatric disability, including as secondary to chronic lymphocytic leukemia.

3.  Entitlement to service connection for chronic fatigue syndrome, including as secondary to chronic lymphocytic leukemia.  


REPRESENTATION

Appellant represented by:	Daniel S. Rethmeier, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran had periods of active duty for training (ACTDUTRA) from December 1982 to June 1983, from January 1993 to February 1993, and from April 2001 to May 2001.  He also served on ACTDUTRA for a period of time in 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision and a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran and his spouse testified at a hearing before the Board in June 2010.  

In a January 2011 decision, the Board denied the Veteran's claims.  The Veteran appealed the decision denying the claims to the United States Court of Appeals for Veterans Claims (Court).  In a February 2012 Order, the Court remanded the claims to the Board for readjudication in accordance with a Joint Motion for Remand.  In September 2012, the Board submitted the Veteran's claim for a Veteran's Health Administration (VHA) expert medical opinion.  

The issue of entitlement to service connection for chronic fatigue syndrome being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran has chronic lymphocytic leukemia that is attributable to an injury incurred during a period of ACTDUTRA.  

2.  The Veteran has major depressive disorder that is proximately due to service-connected chronic lymphocytic leukemia.


CONCLUSIONS OF LAW

1.  Chronic lymphocytic leukemia was incurred during a period of ACTDUTRA.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012);  VAOPGCPREC 4-02. 

2.  Major depressive disorder is caused by service-connected chronic lymphocytic leukemia.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As an initial matter, the Board notes that VA has a duty to provide notice and assistance to claimants in order to help them substantiate their claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012).  However, that duty is not applicable where further assistance would not aid the appellant in substantiating his claims.  Wensch v. Principi, 15 Vet App 362 (2001); 38 U.S.C.A. § 5103A(a)(2) (West 2002 & Supp. 2012).  In view of the Board's favorable decision and full grant of the benefit sought on appeal in this instance, further assistance is unnecessary to aid the Veteran in substantiating his claims.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  

In addition, VA law provides that active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2012). 

The presumption provisions contained in 38 C.F.R. §§ 3.307 and 3.309 apply only to periods of active duty, not active duty for training (ACDUTRA). See Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) (if claim relates to period of ACDUTRA, a disease or injury resulting in disability must have manifested itself during that period).  Thus, service connection may be established for disability resulting from injuries or diseases incurred or aggravated during active duty or active duty for training, but only for injuries incurred or aggravated during inactive duty for training. 

In VA General Counsel Precedential Opinion (VAOPGCPREC) 4-02, the General Counsel held that the term "injury" as found in 38 U.S.C. § 101(24) may be interpreted to include "exposure to a foreign substance."  See VAOPGCPREC 4-02, at para. 9.  
Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310 (2009).  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim for a psychiatric disability secondary to chronic lymphocytic leukemia was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant, as pertains to the claim for a psychiatric disability secondary to chronic lymphocytic leukemia.

A.  Chronic Lymphocytic Leukemia

The Veteran's service treatment reports reflect a report of headache, body aches, chills, fatigue, and trouble breathing which was diagnosed as flu-like syndrome in February 1986.  

The Veteran's service separation document for the period of ACTDUTRA from December 1982 to June 1983 reflects that his military occupation specialty was an illustrator.  His military education was noted to include twelve weeks as an apprentice graphics specialist.  A technical training guide used for the apprentice graphics specialist training dated in June 1981 indicates that some phases of graphics work require the use of equipment that uses chemicals and gives off gaseous fumes that if used improperly or exposed to improperly can cause serious injuries.  

Relevant medical evidence also includes records of the Veteran's ongoing private treatment since his release from ACDUTRA. The treatment records document that the Veteran was first diagnosed with chronic lymphocytic leukemia in April 2002.  Pursuant to the Veteran's statement that he believed his exposure to chemicals during ACDUTRA led to his diagnosis, his private physician, R. Halvorson, M.D., indicated in an April 2005 treatment note that chronic lymphocytic leukemia is a disease "most likely is caused by a virus and not caused by any chemical exposure."  Dr. Halvorson also noted in a November 2005 treatment record that benzene is not known to have an etiological association with chronic lymphocytic leukemia. 

The Veteran has also submitted multiple written statements to VA, and he and his wife testified before the undersigned Acting Veterans Law Judge at a hearing in June 2010.  In multiple statements, the Veteran has contended that he believes his currently diagnosed chronic lymphocytic leukemia is etiologically related to both his 1986 flu-like syndrome, for which he was hospitalized while serving on ACDUTRA, and his exposure to benzene and other chemicals while training and serving as a graphics specialist during ACDUTRA. The Board notes that the Veteran stated in a November 2005 written submission, and again in May 2008, that he believes his chronic lymphocytic leukemia to be related to benzene exposure during ACDUTRA. The Veteran further contended in a September 2007 notice of disagreement that he believed his February 1986 viral infection was related to his later diagnosis of chronic lymphocytic leukemia.  

The Veteran was afforded a VA examination in conjunction with his claim of entitlement to service connection for chronic lymphocytic leukemia in July 2006.  At that time, the Veteran reported multiple exposures to solvents and chemicals including benzene for his job as a graphics specialist in service.  The examiner noted that the Veteran was treated for flu-like viral symptoms in service in February 1986 and was diagnosed with chronic lymphocytic leukemia in 2002.  Following a physical examination, the examiner concluded that it is as likely as not that the chemicals to which the Veteran was exposed in service are carcinogenic and it would be pure speculation to state that the development of chronic lymphocytic leukemia was not associated with exposure to benzene and other solvents and as such the Veteran's chronic lymphocytic leukemia is as least as likely as not service-connected.  

At his hearing before the Board in June 2010, the Veteran again contended that his chronic lymphocytic leukemia is due to his exposure to benzene and other chemicals during ACDUTRA, or alternately to the viral syndrome he incurred in February 1986.  He claimed in particular that the viral infection caused a "genetic mutation" that led to his later development of chronic lymphocytic leukemia.  The Veteran's wife, a licensed practical nurse, also stated that his fatigue had increased, and his stamina decreased, following the February 1986 illness.

In September 2012, the Board sought a VHA expert medical opinion.  In an undated medical opinion, R. S.-D., M.D., indicated that chronic lymphocytic leukemia is the most common leukemia in Western countries accounting for approximately 30 percent of all leukemias in the United States.  Dr. S.-D. noted that as with the majority of all malignancies there is no proof that an etiologic agent exists and rather there is a combination of genetic factors, work and environmental exposures, and plain luck.  Dr. S.-D. indicated that several research studies have suggested that an exposure to benzene increases the risk of developing chronic lymphocytic leukemia.  He noted that it is unknown how much exposure the Veteran was subjected to and that there is no known association between a viral infection and the development of chronic lymphocytic leukemia in his research of medical literature.  Dr. S.-D. concluded that chronic lymphocytic leukemia does not have a clear etiologic factor and is multifactorial and while it is difficult to say with certainty that the Veteran's exposure to benzene was the cause of his disease, it is more likely than not that the Veteran's chronic lymphocytic leukemia is attributable to service.  

Having reviewed the complete record, particularly the medical opinions discussed above, the Board concludes that service connection for chronic lymphocytic leukemia is warranted.  As an initial matter, the Board notes that while the Veteran was not disabled by a disease or injury incurred in or aggravated in the line of duty while serving on ACTDUTRA, as noted, VA's General Counsel held that the term "injury" as found in 38 U.S.C. § 101(24) may be interpreted to include "exposure to a foreign substance."  See VAOPGCPREC 4-02, at para. 9.  

Although Dr. Halvorson indicated that benzene is not known to have an etiological association with chronic lymphocytic leukemia, he did not cite to any medical literature to support this conclusion.  Conversely, both the July 2006 VA examiner and Dr. S-D. concluded that it is more likely than not that the Veteran's chronic lymphocytic leukemia is attributable service, including his exposure to benzene.  Dr. S.-D. cited to medical literature to support his conclusion.  

Consequently, the Board finds that the evidence is at least in equipoise as to whether the Veteran's chronic lymphocytic leukemia is related to his service.  Therefore, service connection for chronic lymphocytic leukemia is warranted.  Thus, the Board, with resolution of reasonable doubt in the Veteran's favor, will grant service connection for chronic lymphocytic leukemia.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Psychiatric Disability

The Veteran claims that his psychiatric disorder resulted from his service-connected chronic lymphocytic leukemia.  

Associated with the claims file is statement from P. Neifert, M.D., dated in August 2003 which indicates that the Veteran was diagnosed with major depressive disorder.  

Also associated with the claims file is a psychiatric consultation from H. Sorenson, M.D., dated in September 2005 which indicates that the Veteran was examined for complaints of a depressed mood.  Following a clinical evaluation, Dr. Sorenson diagnosed the Veteran with major depression.  

In July 2006, the Veteran was afforded a VA psychiatric examination.  Following a review of the claims file and clinical evaluation of the Veteran which included the administration of psychiatric tests, the examiner diagnosed the Veteran with major depressive disorder.  The examiner opined that the Veteran's depression is at least as likely as not caused by or as a result of his chronic lymphocytic leukemia.  The examiner noted that chronic lymphocytic leukemia is a life threatening and potentially terminal health condition.  

Having reviewed the complete record, particularly the medical opinion discussed above, the Board concludes that service connection for major depressive disorder on a secondary basis is warranted.  The competent medical evidence of record indicates that the Veteran's major depressive disorder is related to his service-connected chronic lymphocytic leukemia.  There is no credible evidence which contradicts that conclusion.  The only medical opinion of record supports the conclusion that the Veteran's major depressive disorder is caused by or a result of his service-connected chronic lymphocytic leukemia.  

Consequently, the Board finds that the competent evidence of record demonstrates that service connection for major depressive disorder due to service-connected chronic lymphocytic leukemia is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for chronic lymphocytic leukemia is granted.

Entitlement to service connection for major depressive disorder secondary to chronic lymphocytic leukemia is granted.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim of entitlement to service connection for chronic fatigue syndrome can be reached.  

The Veteran claims that he has chronic fatigue syndrome that is directly related to a period of ACTDUTRA when he was treated for a flu-like syndrome.  In the alternative, the Veteran contends that he has chronic fatigue syndrome that was caused or aggravated by service-connected chronic lymphocytic leukemia.  

The Veteran's service treatment reports reflect a report of headache, body aches, chills, fatigue, and trouble breathing which was diagnosed as flu-like syndrome in February 1986.  

Post-service treatment records associated with the claims file reflect that the Veteran sought treatment for chronic fatigue syndrome at Pine River Family Clinic in July 2007.  He reported that he developed chronic fatigue syndrome while in service.  He was assessed with chronic fatigue syndrome and chronic lymphocytic leukemia at that time.  

In September 2007, the Veteran underwent a consultation for possible chronic fatigue syndrome at Park Nicollet Clinic.  The Veteran was assessed with chronic lymphocytic leukemia and chronic fatigue at that time.  The examiner noted that chronic fatigue is a syndrome of profound fatigue of unknown cause without underlying medical illness to account for it.  The examiner indicated that he was unable to say for certain whether the Veteran has chronic fatigue syndrome but the most likely explanation for the Veteran's fatigue was his chronic lymphocytic leukemia as fatigue would be extremely common.  

At a June 2010 hearing before the Board, the Veteran testified that he sought treatment for abnormal fatigue during a period of ACTDUTRA.  He reported that his symptoms included fatigue, joint pain, fever, and chills.  

In this case, it remains unclear whether the Veteran has chronic fatigue syndrome as a result of his military service or as secondary to service-connected chronic lymphocytic leukemia.  Consequently, the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's complaints of chronic fatigue.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for chronic fatigue syndrome since discharge from service.  After securing any necessary release, request all identified records and associate them with the claims folder.  

2.  The Veteran should then be afforded a VA examination, with an appropriate examiner, to determine the etiology of his claimed chronic fatigue syndrome.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the medical history reported by the Veteran at his examination, and clinical findings from the examination, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has chronic fatigue syndrome that is at least as likely as not related to any injury or illness incurred during a period of ACTDUTRA, including treatment for flu-like syndrome in 1986.  The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that chronic fatigue syndrome was caused or aggravated by his service-connected chronic lymphocytic leukemia.  

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

The Veteran should be advised of the importance of reporting to any scheduled VA examination and of the possible adverse consequences of failing to report for the examination.  See 38 C.F.R. § 3.655 (2012).

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


